Title: To George Washington from Robert Dinwiddie, 1 August 1754
From: Dinwiddie, Robert
To: Washington, George



Sir—
Wmsburg Augst 1st 1754

The Council met Yesterday & considering the present State of our Forces, & reason to think the French will be strongly reinforc’d next Spring—It was resolv’d that the Forces shou’d immediately march over the Allegany Mountains, either to dispossess the French of their Fort, or build a Fort in a proper Place that may be fix’d on by a Council of War—Colo. Innes has my Orders for the executing the above Affair—I am therefore now to order You to get Your regiment compleated to 300 Men, & I have no doubt but You will be able to enlist what You are defficient of Yr Number very soon, & march directly to Wills’s Creek to join the other Forces—And that there may be no Delay, I order You to march what Companies You have compleat; & leave orders with the Officers remaining to follow You as soon as they have enlisted Men sufficient to make up their Compas.
You know the Season of the Year calls for Dispatch; I depend on Yr former & usual Diligence, & Spirit, to encourage Yr People to be active on this Occasion. Consult with Majr Carlyle

what Amunition may be wanting that I may send it up immediately: I trust much on Your Diligence & Dispatch in geting Your regiment to Wills’s Creek as soon as possible—Colo. Innes will consult You in the appointing of Officers in Yr regiment—Pray consider if possible or practicable to send a Party of Indians &ca to destroy the Corn at the Fort & Logstown this would be of great Service, & a very great Disappointment to the Enemy. I can say no more but to press Dispatch of Yr Regiment to Wills’s Creek, & that Success may attend our Arms & just Expedition is the sincere Desire of Sr Yr very hble Serv.

Robt Dinwiddie


Enclos’d You have Yr Como.

